

116 S4364 IS: To amend the Tariff Act of 1930 to require online retailers to disclose whether articles sold by such retailers originate in the People's Republic of China, and for other purposes.
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4364IN THE SENATE OF THE UNITED STATESJuly 29, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to require online retailers to disclose whether articles sold by such retailers originate in the People's Republic of China, and for other purposes.1.Disclosure by online retailers of whether articles originate in the People's Republic of China(a)In generalSection 304 of the Tariff Act of 1930 (19 U.S.C. 1304) is amended by adding at the end the following:(m)Marking of articles from the People's Republic of China sold by online retailers(1)In generalAny person that sells, through an online marketplace or e-commerce platform, articles of foreign origin imported into the United States, shall state as legibly as possible, in a conspicuous place on the webpage for each such article, if any of the following is the People's Republic of China:(A)The country of origin of the article.(B)The country of origin of any major component of the article.(C)The country in which the article was manufactured.(D)The country in which the article was assembled.(2)Application of certain provisionsThe following provisions of this section shall apply with respect to the statement required by paragraph (1) to the same extent that such provisions apply with respect to the marking of articles under subsection (a):(A)Paragraphs (1) and (2) of subsection (a).(B)Subparagraphs (E), (H), (I) of subsection (a)(3).(C)Subsections (f), (g), (h), (k), and (l)..(b)RegulationsThe Secretary of the Treasury shall prescribe regulations to carry out subsection (m) of section 304 of the Tariff Act of 1930, as added by subsection (a), which regulations may include exceptions to the requirements of that subsection for small retailers or for second point-of-sale retailers.(c)ApplicabilityThe amendment made by subsection (a) shall apply with respect to articles entered, or withdrawn from warehouse for consumption, on or after the date that is 15 days after the date of the enactment of this Act.